                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,
v.                                                   Case No: 6:15-cr-165-Orl-40TBS

GREGORY VAUGHN,

                       Defendant.
                                       /

                                       ORDER

      This cause is before the Court on the government’s Motion for Issuance of Final

Order of Garnishment (Doc. 95) filed on April 22, 2019. The United States Magistrate

Judge has submitted a report recommending that the motion be granted.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed April 23, 2019 (Doc. 96) is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Motion for Issuance of Final Order of Garnishment (Doc. 95) is

GRANTED. A Final Order of Garnishment will follow.

      DONE AND ORDERED in Orlando, Florida on May 13, 2019.




Copies furnished to:
Counsel of Record
Unrepresented Parties




                        2
